

Exhibit 10.2 
 
Amendment No. 3 to Receivables Purchase Agreement
 
AMENDMENT AGREEMENT (this “Amendment Agreement”) dated as of March 30, 2007
among Lexmark Receivables Corporation (the “Seller”), CIESCO, LLC (“CIESCO”),
Gotham Funding Corporation (“Gotham”), Citibank, N.A. (“Citibank”), The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTM”) (formerly known as The Bank
of Tokyo-Mitsubishi Ltd., New York Branch), Citicorp North America, Inc.
(“CNAI”), as Program Agent, CNAI and BTM, as Investor Agents, and Lexmark
International, Inc. (“Lexmark”), as Collection Agent and Originator.
 
Preliminary Statements. (1) The Seller, CIESCO, Gotham, Citibank, BTM, CNAI and
Lexmark are parties to an Amended and Restated Receivables Purchase Agreement
dated as of October 8, 2004 (as amended, restated, modified or supplemented from
time to time, the “Agreement”; capitalized terms not otherwise defined herein
shall have the meanings attributed to them in the Agreement) pursuant to which,
and subject to and upon the terms and conditions of which, the Seller has
acquired, and may continue to acquire, Receivables from the Originator, either
by purchase or by contribution to the capital of the Seller, as determined from
time to time by the Seller and the Originator. The Seller has sold, and may
continue to sell, Receivable Interests in the Receivables. CIESCO and Gotham
may, in their sole discretion, purchase such Receivable Interests, and the Banks
are prepared to purchase such Receivable Interests, in each case on the terms
set forth in the Agreement.
 
(2) The parties hereto desire to amend certain provisions of the Agreement as
set forth herein.
 
NOW, THEREFORE, the parties agree as follows:
 
SECTION 1.   Amendments. Upon the effectiveness of this Amendment Agreement, the
Agreement is hereby amended as follows:
 
1.1  The following new definition is added to Section 1.01 of the Agreement in
proper alphabetical order:
 
“Repurchase Date” has the meaning specified in Section 2.13.
 
1.2  A new Section 2.13 is added to the Agreement reading as follows:
 
“Section 2.13. Repurchase Option. The Seller shall have the right to repurchase
all, but not less than all, of the Receivable Interests held by the Investors
and the Banks and to terminate this Agreement upon not less than ten Business
Days’ prior written notice to the Agent. Such notice shall specify the date that
the Seller desires that such repurchase occur (such date, the “Repurchase
Date”). On the Repurchase Date, the Seller shall deposit into the Investor
Agent’s Account for each Investor Agent in immediately available funds an amount
equal to the sum
 

--------------------------------------------------------------------------------


of (i) the aggregate outstanding Capital of the Receivable Interests held by the
Investors and/or the Banks in such Investor Agent’s Group, (ii) all accrued and
unpaid Yield thereon to the Repurchase Date, (iii) all accrued and unpaid Fees
owing to such Investors and Banks and such Investor Agent, (iv) the Liquidation
Fee (if any) owing to such Investors and Banks in respect of such repurchase and
(v) all expenses and other amounts owing to any of such Investors and Banks and
such Investor Agent and (if such Investor Agent is the Program Agent) the
Program Agent under the Transaction Documents. Any repurchase pursuant to this
Section 2.13 shall be made without recourse to or warranty by the Agents, the
Investors or the Banks. Further, on the Repurchase Date, the Bank Commitments
for all the Banks shall terminate, each of the Commitment Termination Date and
Facility Termination Date shall occur, the Termination Date for all Receivable
Interests shall occur and no further purchases or reinvestments of Collections
shall be made hereunder; provided, that the provisions of this Agreement
referenced in Section 11.09 shall survive such termination.”
 
SECTION 2.   Effectiveness. This Amendment Agreement shall become effective at
12:01 a.m. on April 1, 2007, provided that executed counterparts of this
Amendment Agreement have been delivered by each party hereto to each other party
hereto on or before such time.
 
SECTION 3.   Representations and Warranties. The Seller makes each of the
representations and warranties contained in Section 4.01 of the Agreement (after
giving effect to this Amendment Agreement). The Collection Agent makes each of
the representations and warranties contained in Section 4.02 of the Agreement
(after giving effect to this Amendment Agreement).
 
SECTION 4.   Confirmation of Agreement. Each reference in the Agreement to “this
Agreement” or “the Agreement” shall mean the Agreement as amended by this
Amendment Agreement, and as hereafter amended or restated. Except as herein
expressly amended, the Agreement is ratified and confirmed in all respects and
shall remain in full force and effect in accordance with its terms.
 
SECTION 5.   GOVERNING LAW. THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF).
 
SECTION 6.   Execution in Counterparts. This Amendment Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment Agreement by facsimile or by email in portable document format (.pdf)
shall be effective as delivery of a manually executed counterpart of this
Amendment Agreement.
 


2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
LEXMARK RECEIVABLES CORPORATION
 
 
By: /s/ Bruce J. Frost            
Title: Assistant Treasurer
 
 
CIESCO, LLC
 
 
By: Citicorp North America, Inc.,     
as Attorney-in-Fact
 
By: /s/ Junette M. Earl                
Title: Vice President
 
 
CITICORP NORTH AMERICA, INC.,
as Program Agent and as an Investor Agent
 
 
By: /s/ Junette M. Earl           
Title: Vice President
 
 
CITIBANK, N.A.
 
 
By: /s/ Junette M. Earl           
Title: Vice President
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as a Bank
 
 
By:  /s/ Jesse A. Reid, Jr.              
Title: Authorized Signatory
 


--------------------------------------------------------------------------------



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as an Investor Agent
 
 
By: /s/ Aditya Reddy              
Title: VP and Manager
 
 
GOTHAM FUNDING CORPORATION
 
By: /s/ R. Douglas Donaldson         
Title: Treasurer
 
 
LEXMARK INTERNATIONAL, INC.
 
 
By: /s/ Richard A. Pelini            
Title: V.P. & Treasurer
 

